Title: From George Washington to Meshech Weare, 27 May 1782
From: Washington, George
To: Weare, Meshech


                        
                            Sir
                            Head Quarters May 27. 1782
                        
                        I think it proper to transmit your Excellency an Extract of a Letter I have this day receivd from Colo.
                            Tupper who Commands at Albany—and am with great respect & esteem Sir Your Excellency’s Most Obedt & very
                            humble Servt
                        
                            Go: Washington

                        
                    